DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an additive manufacturing system.
Group II, claim(s) 9-20, drawn to an additive manufacturing method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of additive manufacturing system/method, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sidhu (WO 2016092253) (cited in IDS). Sidhu teaches an additive manufacturing system, comprising: a material conveyor (powder delivery system 5) configured to feed a material (See page 6, line 17 “The powder delivery system 5 delivers powder to the vicinity of the laser focal point 8”); an energy source (laser 4) configured to direct an energy beam toward the material, the energy beam fuse at least a portion of the material to form a solidified part (See page 1, line 26 “Powder is melted to this shape and solidifies to a layer of metal on the work piece in the desired shape.” and  page 6, line 13 “The laser 4 is focused upon a focal point 8 on an upper surface 9 of the work piece 1, whereby to melt the surface 9 to form a weld pool. ”); and a microforging device (hydraulic impact treatment tools 7) movable along with the material conveyor for forging the solidified part (See page 7, lines 5-6 “The cooled bead is then treated by the hydraulic impact treatment tools 7 to reduce residual stress and modify the microstructure of the work piece 1 .”), the microforging device (hydraulic impact treatment tools 7) comprises a first forging hammer (one of the hydraulic impact treatment tools 7) configured to impact the solidified part to generate a first deformation and a second forging hammer (the other one of the hydraulic impact treatment tools 7) configured to impact the solidified part to generate a second deformation greater than the first deformation (See page 4, line 6 and page 8, lines 11-15, the impact frequency and the impact force of hydraulic impact treatment tools 7 are independently controllable. Hence, the hydraulic impact treatment tools 7 can be manipulated to one of the hydraulic impact treatment tools 7 generate a deformation greater than the other hydraulic impact treatment tools 7.)

    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761